 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   INNOVATIVE RISK MANAGEMENT,                        Case No. 1:20-cv-01507-NONE-SAB

12                 Plaintiff,                           ORDER REQUIRING PLAINTIFF
                                                        INNOVATIVE RISK MANAGEMENT TO
13          v.                                          FILE STATUS REPORT

14   SIKA CORPORATION, et al.,                          FIVE DAY DEADLINE

15                 Defendants.

16

17         Plaintiff Innovative Risk Management filed this action against Sika Corporation on

18 October 23, 2020. (ECF No. 1.) Defendant Sika Corporation filed an answer to the complaint

19 on November 3, 2020. (ECF No. 6.) On November 22, 2021, Plaintiff filed a first amended
20 complaint naming HD Supply Construction & Industrial White Cap and Surebuilt as defendants.

21 (ECF No. 16.) On June 30, 2021, Defendant HD Supply Construction & Industrial White Cap

22 filed an answer to the first amended complaint. (ECF No. 20.) However, Plaintiff has not filed

23 proof of service on Defendant Surebuilt and no pleading responsive to the first amended

24 complaint has been filed by Defendants Sika Corporation or Surebuilt.

25         There is currently a mandatory initial scheduling conference set in this action for July 29,

26 2021, before the undersigned. The Court finds that it does not serve the interest of judicial

27 economy to hold the mandatory scheduling conference until all the defendants have been served

28 and filed an answer to the first amended complaint, have been dismissed from the action, or


                                                    1
 1 default has been entered.

 2          Accordingly, IT IS HEREBY ORDERED that within five (5) days from the date of entry

 3 of this order Plaintiff shall file a notice informing the Court of the status of this action and

 4 addressing continuance of the mandatory scheduling conference.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     July 6, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                   2
